Action to set aside certain transfers of stock in defendant corporations. Order denying motions to change the place of trial from Dutchess county to New York county reversed on the law and the facts, with ten dollars costs and disbursements, and motions granted, with ten dollars costs. The cause of action arose in New York county. The convenience of a greater number of witnesses who are able to testify concerning the main issues involved will be served and the ends of justice will be promoted by requiring that this action be tried in New York county. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.